Citation Nr: 1035654	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  07-32 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a right knee disability with exostosis; and if so, whether 
service connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for sinus bradycardia; and if so, whether service connection is 
warranted.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for pes planus (also adjudicated as Morton's feet); and if so, 
whether service connection is warranted.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.
7.  Entitlement to service connection for the residuals of a low 
back injury.

8.  Entitlement to service connection for asbestos exposure.

9.  Entitlement to service connection for arthritis of the 
bilateral feet.

10.  Entitlement to service connection for bilateral hearing 
loss.

11.  Entitlement to service connection for bilateral tinnitus.

12.  Entitlement to service connection for a respiratory 
disability.

13.  Entitlement to a disability rating in excess of 10 percent 
for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The Veteran served on active duty from October 1985 to September 
1989.  The Veteran did not participate in combat.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  The Veteran submitted a Notice of Disagreement in 
September 2006 and timely perfected his appeal in October 2007.

In January 2010, the Veteran presented sworn testimony during a 
personal hearing in Los Angeles, California, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of this hearing 
has been associated with the Veteran's claims file.  At the time 
of the Veteran's hearing, additional VA treatment records were 
submitted with the corresponding waiver of Agency of Original 
Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 
(2009).

With respect to the issue of entitlement to service connection 
for an acquired psychiatric disorder, the Board notes that the RO 
originally adjudicated the issue as entitlement to service 
connection for PTSD.  However, during the course of the appeal, 
the medical evidence revealed various diagnoses, to include 
depression.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
Board has recharacterized the issue as shown on the first page of 
this decision and acknowledges that such description includes a 
claim of entitlement to service connection for all currently 
diagnosed acquired psychiatric disorders.

The issues of entitlement to service connection for sleep 
apnea (March 11, 2009 statement); a left elbow condition 
(March 11, 2009 statement); a bilateral ankle condition 
(January 2010 VA Form 646); and the presence of clear and 
unmistakable error (CUE) in the February 1990 rating 
decision that denied entitlement to service connection for 
a right knee disability, pes planus and sinus bradycardia 
(January 2010 VA Form 646) have been raised by the record, 
but have not yet been adjudicated by the AOJ.  Therefore, 
the Board does not have jurisdiction over these issues and 
they are referred back to the AOJ for appropriate action.  

The issues of: whether new and material evidence has been 
received to reopen claims of entitlement to service connection 
for a right knee condition with exostosis, sinus bradycardia and 
pes planus; entitlement to service connection for a heart 
disability, a left knee disability, an acquired psychiatric 
disorder, to include PTSD and depression, residuals of a low back 
injury, arthritis of the bilateral feet, tinnitus and a 
respiratory disability; as well as entitlement to a disability 
rating in excess of 10 percent for tinea pedis, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
The Veteran will be notified if further action on his part is 
required.


FINDINGS OF FACT

1.  On January 12, 2010, at his Travel Board hearing and prior to 
the promulgation of a decision in the appeal, the Veteran 
informed the Board that he wished to withdraw his appeal as to 
the issue of entitlement to service connection for asbestos 
exposure.

2.  The competent medical evidence of record does not show that 
the Veteran has a current diagnosis of bilateral hearing loss for 
VA purposes.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal, as to the issue of 
entitlement to service connection for asbestos exposure, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.202, 20.204 (2009).
2.  Bilateral hearing loss was not incurred in or aggravated by 
active duty service, nor may it be presumed to have been.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  Prior 
to initial adjudication of the Veteran's claim, a letter dated in 
March 2006 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or effective 
dates to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).  In view of the foregoing, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  In fact, 
in a statement dated in July 2009, the Veteran specifically 
indicated that he had no further evidence to submit in support of 
his claim.  See Veteran's Statement, July 30, 2009.  

The Board is aware that the Veteran has applied for Social 
Security Administration (SSA) disability benefits; however, it is 
clear from the record that this application was specifically 
related to his psychiatric disabilities.  The duty to obtain 
records only applies to records that are "relevant" to the 
claim.  See 38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 
401 defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of consequence 
to the determination of the action more probable or less probable 
than it would be without the evidence.").  The Veteran has not 
contended that he was awarded SSA benefits for bilateral hearing 
loss.  The Veteran has specifically indicated that he applied for 
SSA benefits for his psychiatric disabilities, which are 
addressed in the remand below.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on a claim, as defined by law.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

With respect to the Veteran's claims of entitlement to service 
connection for bilateral hearing loss, VA did not provide him 
with a VA examination.  The Veteran's VA treatment records and 
private medical records reflect comprehensive treatment of the 
Veteran's medical concerns, including his auditory complaints.  
There is no indication in the Veteran's comprehensive medical 
records that he has been diagnosed with a bilateral hearing loss.  
In fact, a VA treatment note dated in April 2006 specifically 
stated that the Veteran's hearing was within normal limits.  As 
the Veteran's treatment records span from his discharge from 
service to the present and are thorough, the Board finds that the 
preponderance of the medical evidence is against a current 
diagnosis of bilateral hearing loss.  A VA examination is not 
required.  See McLendon, supra.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Withdrawal of a Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  See 38 C.F.R. § 20.202 (2009).  Withdrawal may be made 
by the Veteran or by his authorized representative.  See 38 
C.F.R. § 20.204 (2009).  At his Travel Board hearing, the Veteran 
withdrew his appeal as to the issue of entitlement to service 
connection for asbestos exposure, and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.

III.  The Merits of the Claim

A.  Relevant Law and Regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

For certain chronic disorders, service connection may be granted 
if the disease becomes manifest to a compensable degree within 
one year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

VA has specifically defined what is meant by a "disability" for 
the purposes of service connection.  See 38 C.F.R. § 3.385 
(2009).  ("[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").

B.  Analysis

The Veteran contends that he currently suffers from bilateral 
hearing loss that is the result of his time in active duty 
service.  Specifically, he contends that exposure to acoustic 
trauma as part of his duties on the deck crew as well as the use 
of paint chipping machines caused his alleged disability.

Contrary to the Veteran's assertions that he suffers from 
bilateral hearing loss, the evidence of record is pertinently 
negative for any such diagnosis consistent with VA regulations.  
During a general VA examination in December 1989, bilateral 
hearing loss was not indicated.  See VA Examination Report, 
December 20, 1989.  In January 2006, the Veteran sought treatment 
for itching and irritation of both ears, during which he 
specifically indicated he did not suffer from hearing impairment.  
See VA Treatment Records, January 20, 2006.  A subsequent March 
2006 Ear, Nose and Throat (ENT) note indicated mild erythema of 
both external auditory canals but with no edema.  The Veteran's 
tympanic membranes were normal and mobile with no effusion.  The 
assessment was external auditory canal pruritis.  See VA ENT 
Treatment Note, March 30, 2006.  

Thereafter, in April 2006, the Veteran was seen with complaints 
of bilateral hearing loss, which he stated began approximately 10 
to 12 years prior to his appointment (approximately 1994 - 1996).  
The Veteran reiterated his reported exposure to acoustic trauma 
during his time in active duty service; he also stated that he 
was provided with hearing protection at that time.  Upon 
examination, the Veteran's hearing thresholds were noted to be 
within normal limits bilaterally, except for some mild hearing 
loss at 8000 Hertz and 4000 Hertz in the left ear.  The 
audiological examiner concluded that the Veteran's Word 
Recognition scores were excellent and his hearing was essentially 
within normal limits for both ears.  See VA Treatment Record, 
Audiological Note, April 24, 2006.  These findings clearly do not 
meet the requirements set forth in 38 C.F.R. § 3.385 to establish 
hearing loss for VA purposes.
There is no indication that there exists any other VA or private 
treatment record, identified to VA, which have not been obtained.

As noted above, service connection may not be granted without 
competent medical evidence of a current disability.  See Hickson 
and Rabideau, supra.

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is 
the claimant's responsibility to support a claim for VA 
benefits].  The Court has held that "[t]he duty to assist is not 
always a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

To the extent that the Veteran and his representative contend 
that the Veteran suffers from bilateral hearing loss for VA 
purposes, it is now well established that as laypersons without 
medical training they are not competent to comment on medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 
3.159(a)(1) (2009) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  The statements offered by the Veteran and his 
representative are not competent medical evidence and do not 
serve to establish medical diagnoses.

In the absence of diagnosed bilateral hearing loss (for VA 
purposes), service connection may not be granted.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot 
be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the claims 
fail on this basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss, as Hickson element (1) has not been met.  
The benefits sought on appeal are accordingly denied.


ORDER

The appeal as to the issue of entitlement to service connection 
for asbestos exposure is dismissed.

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's remaining 
claims.

New and Material Claims

The Board also notes that the Veteran's claims of whether new and 
material evidence has been received to reopen claims of 
entitlement to service connection for a right knee condition with 
exostosis, sinus bradycardia and pes planus, are inextricably 
intertwined with his allegation of CUE in the February 1990 
rating decision.  Accordingly, adjudication of these issues must 
be delayed until a rating decision is rendered in this matter.

Acquired Psychiatric Disorder

The Board notes that a VA treatment record dated in February 
2009, indicated that the Veteran had sought SSA disability 
benefits for his PTSD.  It does not appear that the RO attempted 
to obtain the SSA records used in the Veteran's disability 
determination.  Pursuant to Littke v. Derwinski, 1 Vet. App. 90 
(1990), the RO should obtain all records associated with such 
determination.


Remaining Service Connection Claims

The Veteran claims entitlement to service connection for: a heart 
disability; a left knee disability; residuals of a low back 
injury; arthritis of the bilateral feet; bilateral tinnitus; and 
a respiratory disability.

Initially, the Board notes that the Veteran's service treatment 
records are completely negative for complaints of or treatment 
for the aforementioned disabilities.  However, the Board observes 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology).  

Further, as noted in McLendon above, the duty to assist also 
includes providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim, as 
defined by law.  Accordingly, the Veteran should be afforded VA 
examinations for his alleged disabilities to determine the nature 
and etiology of each.  See McLendon, supra.

Increased Rating Claim - Tinea Pedis

Review of the Veteran's claims file reveals that he was last 
provided a VA examination for his service-connected tinea pedis 
in March 2006.  Since that time, he has consistently sought 
treatment for this condition and continues to complain that his 
disability is not adequately compensated by his currently 
assigned 10 percent disability rating.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009); see also Palezewski v. 
Nicholson, 21 Vet. App. 174, 182 (2007).

Accordingly, the Veteran should be afforded a new VA skin 
examination to determine the current level of his service-
connected tinea pedis.

Accordingly, these claims are REMANDED for the following action:

1.  Obtain the Veteran's SSA records, 
including all medical records, which 
formed the basis of any decision rendered 
by that agency.  If the requested records 
are unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the VA claims file and the Veteran 
notified in accordance with 38 C.F.R. 
§ 3.159(c)(2).

2.  Schedule the Veteran for a VA heart 
examination with an appropriate expert.  
The VA examiner must thoroughly review the 
Veteran's claims file in conjunction with 
a copy of this REMAND.  The VA examiner 
should specifically address the following:

(a)  Does the Veteran currently suffer 
from a heart disability?

(b) If so, is it at least as likely as not 
(a 50 percent probability or greater) that 
the heart palpitations the Veteran 
complained of in service were the initial 
manifestation of such a disability?

(c)  Is the currently diagnosed heart 
disability the result of the Veteran's 
time in active duty service, including any 
incident thereof?

(d)  All opinions expressed by the VA 
examiner should be accompanied by a 
complete rationale.  If the VA examiner is 
unable to offer an opinion, an explanation 
should be provided.  The report prepared 
must be typed.

3.  Schedule the Veteran for a VA 
orthopedic examination with an appropriate 
expert.  The VA examiner must thoroughly 
review the Veteran's claims file in 
conjunction with a copy of this REMAND.  
The VA examiner should specifically 
address the following:

(a)  Does the Veteran currently suffer 
from a left knee disability?  If so, state 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any diagnosed left knee disability is the 
result of a disease or injury in service.

(b)  In addressing the above, the examiner 
should note the Veteran's allegation that 
his current left knee disability is 
secondary to his right knee condition, and 
should comment on the 1990 post-service 
complaints referable to the knees-he 
complained of knee pain in connection with 
work activities.

(c)  All opinions expressed by the VA 
examiner should be accompanied by a 
complete rationale.  If the VA examiner is 
unable to offer an opinion, an explanation 
should be provided.  The report prepared 
must be typed.

4.  Schedule the Veteran for a VA spine 
examination with an appropriate expert.  
The VA examiner must thoroughly review the 
Veteran's claims file in conjunction with 
a copy of this REMAND.  The VA examiner 
should specifically address the following:

(a)  Does the Veteran currently suffer 
from a low back disability?  If so, state 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any diagnosed spine disability is the 
result of a disease or injury in service?

(b)  In addressing the above, the examiner 
should note and find credible the Veteran 
assertion that he injured his low back at 
the same time he injured his right knee in 
service.  The examiner should also note 
the 1990 medical records which show that 
he injured his back in connection with 
duties associated with his job and which 
led to his filing for Worker's 
Compensation.

(c)  All opinions expressed by the VA 
examiner should be accompanied by a 
complete rationale.  If the VA examiner is 
unable to offer an opinion, an explanation 
should be provided.  The report prepared 
must be typed.

5.  Schedule the Veteran for a VA feet 
examination with an appropriate expert.  
The VA examiner must thoroughly review the 
Veteran's claims file in conjunction with 
a copy of this REMAND.  The VA examiner 
should specifically address the following:

(a)  Does the Veteran currently suffer 
from a bilateral foot disability, to 
include arthritis?  If so, state whether 
it is at least as likely as not (a 50 
percent probability or greater) that any 
diagnosed foot disability, to include 
arthritis, is the result of a disease or 
injury in service.

(b)  In answering the above, the Veteran's 
assertion that his current bilateral foot 
pain and claimed arthritis are the result 
of standing in water during his time in 
service should be addressed.

(c)  All opinions expressed by the VA 
examiner should be accompanied by a 
complete rationale.  If the VA examiner is 
unable to offer an opinion, an explanation 
should be provided.  The report prepared 
must be typed.

6.  Schedule the Veteran for a VA 
audiological examination with an 
appropriate expert.  The VA examiner must 
thoroughly review the Veteran's claims 
file in conjunction with a copy of this 
REMAND.  The VA examiner should 
specifically address the following:

(a)  Does the Veteran currently suffer 
from a bilateral tinnitus?  If so, state 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
the diagnosed tinnitus is the result of a 
disease or injury in service, including 
any exposure to acoustic trauma in 
service.  In this regard, the examiner 
should note that he claims that his 
tinnitus developed approximately one year 
following his discharge from service.

(b)  All opinions expressed by the VA 
examiner should be accompanied by a 
complete rationale.  If the VA examiner is 
unable to offer an opinion, an explanation 
should be provided.  The report prepared 
must be typed.

7.  Schedule the Veteran for a new VA skin 
examination with an appropriate expert to 
determine the current severity of his 
tinea pedis.  The VA examiner must 
thoroughly review the Veteran's claims 
file in conjunction with a copy of this 
REMAND.  Any indicated diagnostic tests 
and studies must be accomplished.  All 
pertinent symptomatology and findings must 
be reported in detail.  In this regard, 
the examiner should report the percentage 
of the body affected by the Veteran's 
tinea pedis.  He should also state whether 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs are 
required and if so, state the number of 
weeks such drugs are required during a 12 
month period.  

8.  Schedule the Veteran for a VA 
psychiatric examination.  The VA examiner 
must thoroughly review the Veteran's 
claims file in conjunction with a copy of 
this REMAND.  The VA examiner should 
specifically address the following:

(a)  Does the Veteran currently suffer 
from a psychiatric disorder, to include 
PTSD.  The examiner should identify each 
psychiatric disorder of which the Veteran 
suffers.  Thereafter, the examiner should 
state whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any diagnosed psychiatric disability 
is due to service, including the Veteran's 
alleged mistreatment in service (i.e., 
victim of prejudice, being denied a 
transfer, unjustly treated by his command) 
and/or his mistaken belief of thinking 
that a missile was coming towards his 
ship.

(b)  All opinions expressed by the VA 
examiner should be accompanied by a 
complete rationale.  If the VA examiner is 
unable to offer an opinion, an explanation 
should be provided.  The report prepared 
must be typed.

9.  Schedule the Veteran for a VA 
respiratory examination.  The VA examiner 
must thoroughly review the Veteran's 
claims file in conjunction with a copy of 
this REMAND.  The VA examiner should 
specifically address the following:  

a)	Based on appropriate testing, list all 
respiratory disorders and confirm 
whether the diagnosis of asthma which is 
listed in the record is accurate.  

b)	For each diagnosed respiratory disorder, 
state whether it is at least as likely 
as not (a 50 percent probability or 
greater) that any diagnosed respiratory 
disability is the result of a disease or 
injury in service.  

c)	In answering the above, the Veteran's 
assertion that he has a respiratory 
disorder due to distributing paint in 
service while on the ship, and that the 
exposure to the associated fumes caused 
a respiratory disorder should be 
addressed.  In other words, the examiner 
should address this theory in his 
opinion.

d)	All opinions expressed by the VA 
examiner should be accompanied by a 
complete rationale.  If the VA examiner 
is unable to offer an opinion, an 
explanation should be provided.  The 
report prepared must be typed.

10.  Once the above actions have been 
completed (and following the adjudication 
of the claim of CUE in the February 1990 
rating decision), the RO/AMC should 
readjudicate the Veteran's claims.  If any 
benefit remains denied, a Supplemental 
Statement of the Case must be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 &Supp. 2009).





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


